Remark
	This Office action has been issued in response to amendments filed on 02/26/2021.
Allowable Subject Matter
	Claims 1-9 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Busch (US Pat No. 6397131) directed to systems for facilitating the inspection of a vehicle to detect the presence of damage and problems with previous repair and to guide the inspection, estimation, and repair of direct and indirect damage are provided. Exemplary embodiments provide an inspection facilitator, which includes an inspection engine and an inspection interface. The inspection engine and inspection interface can be implemented as an expert system, which directs a technician or apparatus to perform a uniform inspection process. When used to detect prior damage and problems with previous repair, the inspection facilitator, after receiving vehicle specific information, first directs and guides an inspection of the underbody of the vehicle to detect gross-level or relevant damage and repair. 
The prior art of record is different than the claimed invention because in the claimed invention providing at least one alert to the motor carrier when inspections are submitted that contain at least one violation of at least one of: inspection-duration thresholds, zone-inspection-duration thresholds, and between-zone-duration thresholds; displaying on at least one mobile-inspection device a plurality of indications to an operator of at least one of: the inspection-duration thresholds, the zone- inspection-duration thresholds, and the between-zone-duration thresholds set; and actively managing an inspection process by enforcing a minimum time required per zone to ensure quality of the overall inspection. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.    Accordingly claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687